Name: Commission Regulation (EEC) No 1287/78 of 14 June 1978 amending Regulation (EEC) No 373/78 as regards the event giving rise to payment of the amounts for distillation operations in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/24 Official Journal of the European Communities 15. 6. 78 COMMISSION REGULATION (EEC) No 1287/78 of 14 June 1978 amending Regulation (EEC) No 373/78 as regards the event giving rise to payment of the amounts for distillation operations in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine (*), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 6c (4) thereof, Whereas in Article 1 (2) of Commission Regulation (EEC) No 373/78 of 23 February 1978 laying down certain detailed rules for the conduct of distillation operations in the wine sector and defining the event giving rise to payment of the amounts involved in these operations (3), it is specified that the conversion rate to be applied for all distillation operations is the representative rate applying on the date when the wine entered the distillery ; Whereas, in order to avoid discrimination between those concerned it was specified in Commission Regu ­ lation (EEC) No 2027/77 of 12 September 1977 laying down the detailed rules of application for the addi ­ tional measures applicable to holders of long-term storage contracts for table wine for the 1976/77 wine ­ growing year (4) that a single representative rate would apply for all payments in respect of the distillation operations mentioned in that Regulation ; whereas the representative rate adopted was that for the wine ­ growing year 1976/77 ; Whereas, in order to avoid difficulties in application, Regulation (EEC) No 373/78 should be amended to make it clear that the provisions of Regulation (EEC) No 2027/77, including those on the representative rate to be used, still apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 1 of Regu ­ lation (EEC) No 373/78 : '3 . Paragraphs 1 and 2 shall not apply to the distillation operations mentioned in Regulation (EEC) No 2027/77.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 99, 5. 5. 1970, p. 1 . (2) OJ No L 303, 28 . 11 . 1977, p. 1 . (3) OJ No L 53, 24. 2. 1978, p. 7. (4) OJ No L 235, 14. 9. 1977, p. 6.